IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                April 30, 2009
                                No. 08-40578
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ADAN LUNA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 6:07-CR-35-6


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Adan Luna has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Luna has not filed a response. Our independent review of the record
and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 08-40578

further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2.




                                     2